DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The previously examined claims 1-7, were drawn to a distinct invention. Examiner is permitting a shift in invention following first action as a matter of courtesy, as claims 1-7 had been prosecuted separately and were unintentionally included in this application, as understood in discussions with applicant’s attorney following the Notice of Non-compliance mailed 4/4/22. 
	The claims entered 5/4/22 are considered as amendments following a non-final office action (that dated 10/4/2021). 

	Claims 8-13 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 8, note that “upper surface configured to receive…” is not invocative of 112(f), since surface (though broad) is not a generic placeholder. The “configured to…” language is indicative of a statement of intended use, met by a showing of capability. 

 	In claim 11, “retention mechanism … for retaining a discharge bag” invokes 112(f), since (1) mechanism is a nonce term, and means equivalent; (2) the mechanism is modified by a functional recitation “retention…for retaining…” and (3) the claim does not specify sufficient structure to perform the entire function of retaining a discharge bag. Looking to the specification, the retention mechanism is discussed at paragraph [0049]:    “Referring to Figures 12-14, in some exemplary embodiments, … include a retention mechanism …. For example, …, there can be provided a hook or flange 140.” By specifying both hooks and flanges as appropriate structures for the retention mechanism, these are both adequate and equivalents thereof also read on the claimed subject matter. As, allegedly, the specified structures of claims 12 and 13 destroys prong (3) of the analysis with respect to the “mechanism,” claims 12 and 13 do not have limitations invoking 112(f) and are correspondingly interpreted as covering only the structures thereof (though note the indefiniteness of certain of those structural terms as set forth below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 (and those claims dependent therefrom) recite the term “upper surface” contrary to its plain meaning. A surface is the facing plane of an object, and not the full object itself. Describing and claiming 120a in the specification as an “upper surface” is incongruent to the claims, which require the inside surface of the port cover to redirect the chips. In otherwords, in normal meaning, the upper surface of the cover would be the outside surface, and there would be an inner surface. It is believed applicant intended to claim or recite something like a curved rectangular upper thin walled section of the cover. This would be clearer, though as noted below, there is a problem with the term “curved rectangular.”
The term “curved rectangular shape” in claim 9 is indefinite. It cannot be ascertained what the boundary of the term is within the context of the disclosure, and it includes substantially more than was reasonably disclosed at the time of the invention. (See 112(a) infra).
The term “rabbet” in claim 12 is indefinite. The plain meaning of the term rabbet is a long thin groove at the edge of an otherwise flat surface; as in woodworking. The item identified in the figures as a rabbet is not understandable in that context, and indicates a serious miscommunication about the proper scope which is required by the claim. The nature of the claimed rabbet is indefinite since applicant has failed to reasonably and clearly redefine the term rabbet in the disclosure such that a person of ordinary skill would understand what is being included or excluded by that term. Claims 12 and 13 are indefinite as a result. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the disclosure shows a generally curved form for the upper thin wall of the port cover, the claim term “curved rectangular shape” encompasses so much more, that a person of ordinary skill would not have recognized the disclosure to indicate applicant as the inventor of the full scope of the term “curved rectangular shape.” In this context, the nature of the curve (and as noted above, the indefinite nature of the ‘surface’ / wall) should be clarified to reasonably correspond to the scope of the invention that applicant was in possession of at the time of filing, and not undisclosed curved forms. Specifically, the specification only has support for a single type of curvature, and not the myriad and undisclosed types of curvature that could be applied to a rectangular shape. The imprecision in this case causes both indefiniteness and a lack of written description of the claimed subject matter. 
Claim 12 and 13 require that the retention mechanism comprises both a hook and a cleft provided along a portion of the discharge port, and a rabbet provided along a portion of the discharge port cover; and because of dependence on claim 11, that these elements provide for the retention of the discharge bag. This is not understood, and does not appear to be reasonably in possession of applicant at the time of filing. The hook is discussed as “140” and the cleft as “142” (figure 12 of the present application). The location within the device as a whole cannot be discerned from figure 12, and is therefore not understood how 142 and/or 140 act as claimed—to “retain[] a discharge bag.” The discharge bag is shown mounted, as in figure 14, but the interaction between the hook, cleft, bag and “rabbet” 144 are not shown anywhere in the drawings, and are not disclosed such that a person of ordinary skill would understand applicant to be in possession of the claimed subject matter. For example, the element 142 of figure 12 is apparently absent from figure 11; which also somehow includes an exposed rotor blade (?!). It is unclear what the disclosure is showing with respect to the inclusion of these three elements as holding a bag—their interaction with the bag is not meaningfully disclosed. The disclosure amounts to a general disclosure of mounting a bag somehow with no reasonable particular solution actually embodied and reduced to practice in the drawings and specification as a whole. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Grant et al (US 7,878,434).

Regarding claim 8 Grant et al. discloses a chipper shredder (See title “chipper”), comprising: a rotor assembly for chipping and shredding material provided into the chipper shredder (See Figure 5; note “for chipping and shredding” is a statement of intended use, and clearly the rotor can chip or shred depending on the arbitrary material to be placed into the rotor).
Grant et al further discloses a discharge port (80 figure 7). The statement “for discharging the material from the rotor assembly” is again a statement of intended use, met by a capability of performance. Here, Grant et al discusses discharge of material explicitly at column 5 lines 9 to 16. 

Grant et al further discloses a discharge port cover (84 figure 7; referenced at column 5 line 16 as a “deflected” [sic] and at line 17 as a “deflector”) provided on the discharge port (As seen in figure 7 84 is mounted on and covering the opening of 80).

Grant et al further discloses that the discharge port cover (84) has an upper surface ( the central generally rectangular portion of 84 as seen in figure 7 is the ‘upper surface’ as that term is best understood). Grant et al  further discloses that the cover upper surface is configured to receive the material ejected from the discharge port and guide the material in a downward direction away from the upper surface of the discharge port cover (as seen in figure 7, the central portion ‘upper surface’ is capable of performing the stated intended use—any incidental contact that results in any chip or shred movement proceeding downward meets this broad claim language about the intended use or intended result).

Regarding claim 9, Grant et al  further discloses the upper surface has a curved rectangular shape. This limitation is broad and encompasses any curvature and rectangular shape, and not the particular nature of the drawn figures of the present application, which limitations may not be imported into the claim scope. As seen in figure 7 of Grant et al., the upper surface is folded and bent at the lateral sides thereof—the boundary between what is “upper surface” and what is “side surfaces” is not limited, nor is the nature of the curvature of the rectangle. Even though the bends appear relatively small in radius of curvature, they still have an observable curvature: 

    PNG
    media_image1.png
    326
    679
    media_image1.png
    Greyscale



Grant et al. also shows two side surfaces (noted in the annotation above) each connected to the upper surface along an upper portion of each side surface (again, as clearly shown above).

Regarding claim 10, Grant discloses the shredder according to claim 9, and further discloses the discharge port cover (84) is rotatably mounted to the discharge port (Column 5 line 16 “is pivotally mounted”) and is configured to cover the discharge port (as shown in figure 7).

Regarding claim 11, Grant discloses the shredder according to claim 9 (above) and further discloses a retention mechanism provided on the discharge port and the discharge port cover for retaining a discharge bag for the ejected material. The entire clause “retention mechanism …for retaining…[etc.]” is means-plus-function, as noted in the claim interpretation section above, and the specific structure required by this limitation is “hooks” or “flanges” or equivalent. By specifying both hooks and flanges as appropriate structures for the retention mechanism ([0049] in the present application), these are both adequate and equivalents thereof also read on the claimed subject matter. Specifically, Grant discloses a retention mechanism: “handle 86” column 5 line 17, as seen at figure 7 which is a ‘hook’ per se since it projects from the surrounding material/ the support to which it is fastened, and is clearly physically capable of having a bag mounted thereon (e.g. a trash bag or sack), consistent with the claimed structure. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. as set forth above with respect to claims 8-11, and further in view of DeHart (US 2012/0177306) and Gearing (US 5,603,459).

Regarding claim 12 Grant discloses The chipper shredder according to claim 11, as set forth above. Grant does not disclose the retention mechanism comprises both a hook and a cleft provided along a portion of the discharge port, and a rabbet provided along a portion of the discharge port cover. Grant does not disclose the function of hook/cleft/rabbet used to cinch a bag in place on the discharge port, which is the intended use of the claimed structural features recited in claim 12 (the hook/cleft/rabbet). We look to the art to see if these are known and/or common features of discharge ports. 
As noted above, the term “rabbet” is being used contrary to its plain meaning, but appears to mean any recessed portion, but not as narrowly as 144 is depicted shown in figure 12-13 of the present application. 
	The term cleft appropriately and plainly encompasses any recess or notch, e.g. the cleft of a chin. 
DeHart discloses the exit of a timmer/shredder in figure 15, as at 120—a debris exit area. This exit is usefully covered with a bag (11) to collect shreds from the shredding process of the device in figure 15. The mounting structure of this particular bag is a cinch which engages with a cleat 14 mounted along the perimeter of the exit hole of the device. Figure 5 shows a detail of the cleat 14
In that context, it is obvious to add a cleat such as 14 figure 15 of DeHart to exit port of Grant, since doing so provides a convenient mounting structure for bags generally, which are known to be useful in mounting to chipper shredders (e.g. 110 figure 14 of DeHart; also [0002] discussing use with “chippers and shredders” specifically, inter alia). Such cleat, as added, will possess a cleft—the notched area under the cleat is a cleft per se. As taught by DeHart, the mounting position of the cleat is proximate to and along side the discharge opening for a tool such as a mower or shredder or chipper; the point of which is to suitably mount a bag at that position. Given the flexibility in the tie down nature of the mounting of the bag shown in DeHart, any position proximate the opening is just as obvious as any other. While it is shown on the top of the opening (as in figure 15), to a person of ordinary skill the point of the disclosure is to reasonably mount the bag near the opening, and cinch and tie it—as discussed in DeHart at, inter alia, [0046] or [0051]. 
Grant and DeHart fails to show a “rabbet” on the discharge chute cover. 
Having a “rabbet” as best understood is a routine feature of discharge chute covers—see e.g. Gearing at figure 2, reproduced below: 

    PNG
    media_image2.png
    497
    368
    media_image2.png
    Greyscale


As noted above, the term “rabbet” appears mis-used, but means some kind of notch or recess in the upper portion of the cover—which is shown in Gearing. The indented portion shown above in Gearing is such a recess. 
It would have been obvious to one of ordinary skill in the art to add such a recess, since it is a known type of configuration at the upper/rear portion of flaps which cover output ports of chippers. A notch such as that shown above could permit clearance around some aspect of the chipper, or could be for aesthetic reasons, similar to the other cutout portions on the same structure—those seen to form trapezoidal shapes on the various sides, and therefore can be positioned if desired at the sides, or upper portion as desired for general notching purposes. 
Regarding claim 13, Grant in view of DeHart renders the chipper shredder according to claim 12 obvious. The additional limitation “wherein the hook and cleft are provided along a bottom portion of the discharge port, and the rabbet is provided on an upper portion of the discharge port cover” does not patentably distinguish the device claimed from the prior art, since It would have been obvious to one skilled in the art at the time of the invention to reposition the cleat to be on the top or the bottom, or either side of the hole of Grant, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. While Japikse  was drawn to a button, here the same logic applies—it is not inventive to reposition the cleat from one side to the other, since the function is the same in any of the locations discussed—it is a tie-off point for the bag cinch and will behave identically whether positioned to either side or the top or the bottom. In that context repositioning and claiming a specific location does not render the subject matter un-obvious. It is different that the exact disclosure of the prior art, but not patentably different, since the teaching of DeHart is such that the repositioning would be understood to not make any meaningful functional difference, and the person of ordinary skill could perform the repositioning with no change in its function, and no unexpected result. As noted above, Gearing does show the ‘rabbet’ at the upper portion of the port cover, as shown in the figure above, and so reasonably such a rabbet would be added to Grant in the same or similar fashion. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724